DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 17, 18, and 20-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nemeth et al. ( US 2020/0036473 A1; hereafter Nemeth).


With respect to claim 1, Nemeth discloses a method for wireless communication at a user equipment (UE) (410 in FIG. 4; paragraphs [0025] and [0035]), comprising:
520, 530, 540 in FIG. 5) that the UE is scheduled to transmit on a first channel (paragraphs [0021] & [0041], see the PUCCH transmission) associated with a first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service);
identifying (520, 530, 540 in FIG. 5) that the UE is scheduled to transmit on a second channel (paragraphs [0021] & [0041], see the PUSCH transmission) associated with a second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service), and that the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) is scheduled to at least partially overlap (FIG. 1; paragraph [0026], see the collision) with the first channel (paragraphs [0021] & [0041], see the PUCCH transmission);
determining (520, 530, 540 in FIG. 5) that one of the first channel (paragraphs [0021] & [0041], see the PUCCH transmission) or the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) is a higher priority channel based at least in part on respective priorities of the first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service) and the second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service); and
transmitting (520, 530, 540 in FIG. 5) a message on the higher priority channel.

With respect to claim 2, Nemeth further discloses comprising:
determining that the UE (410 in FIG. 4; paragraphs [0025] and [0035]) is to transmit on only one of the first channel (paragraphs [0021] & [0041], see the PUCCH transmission) or the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) based on the second channel being scheduled to at least partially overlap (FIG. 1; paragraph [0026], see the collision) with the first channel and based on a predetermined condition (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER).

With respect to claim 3, Nemeth further discloses wherein determining that the UE (410 in FIG. 4; paragraphs [0025] and [0035]) is to transmit on only one of the first channel (paragraphs [0021] & [0041], see the PUCCH transmission) or the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) based on a predetermined condition comprises:
identifying a set of uplink control information multiplexing rules  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER) that define conditions for multiplexing uplink control information on a single channel when multiple channels overlap; and
determining that the set of uplink control information multiplexing rules are not satisfied  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER).








With respect to claim 17, Nemeth further discloses wherein:
paragraphs [0021] & [0041], see the PUCCH transmission) or the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) is the higher priority channel is based at least in part on a block error rate associated with a channel state information process to be reported  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER), association with downlink control information detected via a priority-based radio network temporary identifier, use of a priority-based channel quality indicator table  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER), timing parameters pertaining to timing durations between scheduled uplink channels and downlink channels associated with and preceding the scheduled uplink channels, or combinations thereof.

With respect to claim 18, Nemeth further discloses wherein the first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service) and the second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service) are one of an enhanced mobile broadband (eMBB) service (Step 520 in FIG. 5; paragraph [0024], see the eMBB service) or an ultra-reliable low-latency communications (URLLC) service (Step 520 in FIG. 5; paragraph [0024], see the URLL service).


With respect to claim 20, Nemeth discloses a method for wireless communication at a base station (420 in FIG. 4; paragraphs [0029] and [0036]), comprising:
520, 530, 540 in FIG. 5) transmission on a first channel (paragraphs [0021] & [0041], see the PUCCH transmission) associated with a first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service);
scheduling (520, 530, 540 in FIG. 5) transmission on a second channel (paragraphs [0021] & [0041], see the PUSCH transmission) associated with a second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service), wherein the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) is scheduled to at least partially overlap (FIG. 1; paragraph [0026], see the collision) with the first channel (paragraphs [0021] & [0041], see the PUCCH transmission) and scheduling transmission on the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) is based on a predetermined condition  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER); and
receiving (520, 530, 540 in FIG. 5) a higher priority channel, wherein the higher priority channel is based at least in part on respective priorities of the first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service) and the second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service) determined by the UE.

With respect to claim 21, Nemeth further discloses wherein the first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service) and the second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service) are one of an enhanced mobile broadband (eMBB) service (Step 520 in FIG. 5; paragraph [0024], see the eMBB service) or an ultra-reliable low-latency communications (URLLC) service (Step 520 in FIG. 5; paragraph [0024], see the URLL service).

With respect to claim 22, Nemeth further discloses wherein scheduling transmission on the second channel based on a predetermined condition comprises:
identifying a set of uplink control information multiplexing rules  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER) that define conditions for multiplexing uplink control information on a single channel when multiple channels overlap  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER).

With respect to claim 23, Nemeth further discloses further comprising:
receiving uplink control information on the higher priority channel for a plurality of the channels that satisfy the set of uplink control information multiplexing rules  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER).

With respect to claim 24, Nemeth further discloses further comprising: receiving a transmission on a channel with reduced power (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER; where the higher BLER corresponds to reduced power).

With respect to claim 25, Nemeth further discloses wherein the first channel (paragraphs [0021] & [0041], see the PUCCH transmission) and the second channel are one of a physical uplink control channel (PUCCH) (paragraphs [0021] & [0041], see the PUCCH transmission) or a physical uplink shared channel (PUSCH) (paragraphs [0021] & [0041], see the PUSCH transmission).

With respect to claim 26, Nemeth discloses an apparatus for wireless communication at a user equipment (UE) (410 in FIG. 4; paragraphs [0025] and [0035]), comprising:
a processor (FIG. 4; paragraph [0035]),
memory coupled with the processor  (FIG. 4; paragraph [0035]); and
instructions stored in the memory and executable by the processor  (FIG. 4; paragraph [0035]) to cause the apparatus to:
identify (520, 530, 540 in FIG. 5) that the UE is scheduled to transmit on a first channel (paragraphs [0021] & [0041], see the PUCCH transmission) associated with a first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service);
identify (520, 530, 540 in FIG. 5) that the UE is scheduled to transmit on a second channel associated with a second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service), and that the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) is scheduled to at least partially overlap (FIG. 1; paragraph [0026], see the collision) with the first channel (paragraphs [0021] & [0041], see the PUCCH transmission);
determine (520, 530, 540 in FIG. 5) that one of the first channel (paragraphs [0021] & [0041], see the PUCCH transmission) or the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) is a higher priority channel based at least in part on respective priorities of the first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service) and the second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service); and
transmit (520, 530, 540 in FIG. 5) a message on the higher priority channel.

With respect to claim 27, Nemeth further discloses wherein the instructions are further executable by the processor to cause the apparatus to:
determine that the UE (410 in FIG. 4; paragraphs [0025] and [0035]) is to transmit on only one of the first channel (paragraphs [0021] & [0041], see the PUCCH transmission) or the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) based on the second channel being scheduled to at least partially overlap (FIG. 1; paragraph [0026], see the collision) with the first channel and based on a predetermined condition  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER).

With respect to claim 28, Nemeth further discloses wherein the instructions for determining that the UE (410 in FIG. 4; paragraphs [0025] and [0035]) is to transmit on only one of the first channel (paragraphs [0021] & [0041], see the PUCCH transmission) or the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) based on a predetermined condition comprise instructions that are further executable by the processor to cause the apparatus to::
identify a set of uplink control information multiplexing rules  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER) that define conditions for multiplexing uplink control information on a single channel when multiple channels overlap; and
determine that the set of uplink control information multiplexing rules are not satisfied  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER).

With respect to claim 29, Nemeth discloses an apparatus for wireless communication at a base station (420 in FIG. 4; paragraphs [0029] and [0036]), comprising: 
a processor  (FIG. 4; paragraph [0035]),
memory coupled with the processor  (FIG. 4; paragraph [0035]); and
instructions stored in the memory and executable by the processor  (FIG. 4; paragraph [0035]) to cause the apparatus to:
schedule (520, 530, 540 in FIG. 5) transmission on a first channel (paragraphs [0021] & [0041], see the PUCCH transmission) associated with a first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service);
schedule (520, 530, 540 in FIG. 5) transmission on a second channel (paragraphs [0021] & [0041], see the PUSCH transmission) associated with a second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service), wherein the second channel (paragraphs [0021] & [0041], see the PUSCH transmission) is scheduled to at least partially overlap (FIG. 1; paragraph [0026], see the collision) with the first channel (paragraphs [0021] & [0041], see the PUCCH transmission) and scheduling transmission on the second channel is based on a predetermined condition  (paragraphs [0024], [0025], [0039], see the dropping rule, CQI table, and BLER); and
receive (520, 530, 540 in FIG. 5) a higher priority channel, wherein the higher priority channel is based at least in part on respective priorities of the first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service) and the second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service) determined by the UE.

With respect to claim 30, Nemeth further discloses wherein the first service type (Step 520 in FIG. 5; paragraph [0024], see the URLL service) and the second service type (Step 520 in FIG. 5; paragraph [0024], see the eMBB service) are one of an enhanced mobile broadband (eMBB) service (Step 520 in FIG. 5; paragraph [0024], see the eMBB service) or an ultrareliable low-latency communications (URLLC) service (Step 520 in FIG. 5; paragraph [0024], see the URLL service).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nemeth in view of Oteri et al. (US 2019/0327757 A1; hereafter Oteri).


With respect to claim 19, Nemeth does not disclose wherein the first service type and the second service type are different classes of an ultra-reliable low-latency communications (URLLC) service.

Oteri discloses wherein the first service type and the second service type are different classes of an ultra-reliable low-latency communications (URLLC) service (paragraph [0102]).

Oteri teaches the benefit of providing more differential service quickly by using differing QoS assignment to services (paragraph [0104]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the differing QoS URLCC services as taught by Oteri with the method of Nemeth to produce an expected result.

Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 11, 2021